DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-9 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of correcting tilting of an original document.  Prior art of record such as Shimahashi ‘111 teaches correcting tilting of an original document having both sides of the original. However, The prior art of record fails to teach or suggest by a single reference or combination of references  a method (system or computer program) a control portion that performs a predetermined detection process on a first image and performs the predetermined detection process on a second image, wherein when the predetermined detection process is successful for the first image, the control portion performs, based on a value of an image processing variable specified from a detection result of the predetermined detection process, predetermined image processing on the first image, when the predetermined detection process is successful for the second image, the control portion performs, based on a value of an image processing variable specified from a detection result of the predetermined detection process, the predetermined image processing on the second image, and when the predetermined detection process on an image of one side of the first side and the second side fails, the control portion specifies, based on a value of an image processing variable specified from a detection result of the predetermined detection process on an image of an other side for which the predetermined detection process is successful among the first side and the second side, a value of an image 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Miyauchi et al. (2019/0354755) teaches an image processing apparatus for performing image repeat print processing.
    Kato et al. (2009/0185240) teaches an image reading apparatus having an automatic scaling/inclination correction processing.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

February 12, 2022